DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 ANNE GEDDES,
                                   Petitioner,

                                       v.

    JUPITER ISLAND COMPOUND, LLC and DOLPHIN SUITE, LLC,
                       Respondents.

                                 No. 4D22-1036

                                 [June 29, 2022]

   Petition for Writ of Certiorari to the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Gary L. Sweet, Judge; L.T. Case No.
43-2022-CA-000093.

   Rodolfo Mayor and David Di Pietro of Di Pietro Partners, LLP,
Fort Lauderdale, for petitioner.

    Ethan J. Loeb, Cynthia G. Angelos, and Elliot P. Haney of Bartlett, Loeb,
Hinds & Thompson, PLLC, Tampa, and Steven Gieseler and Nicholas M.
Gieseler of Bartlett, Loeb, Hinds & Thompson, PLLC, Stuart,
for respondents.

PER CURIAM.

   Petitioner seeks certiorari review of a nonfinal order denying her motion
to dismiss a complaint under Florida’s Anti-SLAPP statute. See § 768.295,
Fla. Stat. (2022). We dismiss the petition for lack of jurisdiction. See WPB
Residents for Integrity in Gov’t, Inc. v. Materio, 284 So. 3d 555, 558–61 (Fla.
4th DCA 2019). We also certify conflict with the Second District’s decisions
in Gundel v. AV Homes, Inc., 264 So. 3d 304 (Fla. 2d DCA 2019), and Davis
v. Mishiyev, 47 Fla. L. Weekly D1039 (Fla. 2d DCA May 11, 2022).

   Petition dismissed; conflict certified.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.